Citation Nr: 1702279	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a vision disorder, claimed as secondary to the service-connected diabetes mellitus.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder, claimed as secondary to the service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, and/or hypertension. 


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO in Huntington, West Virginia, which determined that new and material evidence had not been received to reopen service connection for a vision disorder, and denied service connection for an acquired psychiatric disorder (other than PTSD), hypertension, kidney and prostate disorders, malignant melanoma, and a skin disorder (to include basal cell carcinoma, actinic keratosis, and sebaceous cyst). 

The Veteran perfected an appeal with respect to each issue stemming from the November 2008 rating decision.  See September 2009 statement of the case, September 2009 substantive appeal (via a VA Form 9).  However, before these issues were certified to the Board, the Veteran withdrew the appeal as to the issues of service connection for kidney and prostate disorders, malignant melanoma, and a skin disorder, to include basal cell carcinoma, actinic keratosis, and sebaceous cyst.  See April 2010 RO hearing transcript; see also March 2012 statement.  As such, these issues are not in appellate status before the Board and will not be further discussed.  In addition, the Board notes that, after reinstating service connection for hypertension in its June 2010 rating decision, a disability rating of 10 percent was assigned by the RO.  To date the Veteran has not filed a notice of disagreement to the disability rating assigned.  As such, entitlement to a higher disability rating for hypertension is not before the Board.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the acquired psychiatric disorder issue on appeal to entitlement to service connection for a psychiatric disorder, to include major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder, as secondary to the service-connected PTSD, diabetes mellitus, and hypertension, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In correspondence received by VA in November 2016, the Veteran withdrew the request for a Board videoconference hearing scheduled for September 28, 2016. The hearing request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).

The issue of service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In a June 2012 statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issue as to whether new and material evidence has been received to reopen to reopen service connection for a vision disorder.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal as to whether new and material evidence has been received to reopen to reopen service connection for a vision disorder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION 

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

In a June 2012 statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal as to the issue of whether new and material evidence has been received to reopen service connection for a vision disorder, claimed as secondary to the service-connected diabetes mellitus.  
As the Veteran has withdrawn the appeal regarding the issue of whether new and material evidence has been received to reopen to reopen service connection for a vision disorder, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and the issue will be dismissed.


ORDER

The appeal as to whether new and material evidence has been received to reopen service connection for a vision disorder, having been withdrawn, is dismissed.  


REMAND

Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2016).

In this case, the Veteran contends generally that an acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder, developed secondary to the service-connected PTSD, diabetes mellitus, and/or hypertension.  See June 2008 claim.  

An April 2001 VA treatment record reflects the Veteran reported a one year history of depression due to the removal of a pituitary tumor.  The April 2001 VA examiner diagnosed depression due to pituitary tumor resection.  A March 2001 VA treatment record reflects the Veteran reported that depression and nervousness were due to a recently diagnosed pituitary tumor.  The May 2001 VA examiner assessed anxiety and depression as secondary to a "medical condition." 

An April 2010 private examination report reflects the Veteran reported seeing dead bodies after a plane crash and that he had witnessed the death of a fellow servicemember.  The Veteran also reported symptoms of depression beginning after his return from Vietnam, and that doctors had told him that anxiety problems were due to the pituitary tumor and hormones.  At the conclusion of the examination, the private examiner diagnosed major depressive disorder, PTSD, and obsessive compulsive personality. 

The Veteran was afforded VA PTSD examinations in August 2010 and December 2014.  The August 2010 VA PTSD examination report reflects the Veteran reported seeing dead bodies after a plane crash and the death of a fellow servicemember after a bunker collapse.  The Veteran also reported that depression and anxiety were due to his physical health.  The August 2010 VA examiner diagnosed adjustment disorder with anxiety and depression, and noted that symptoms of anxiety and depression were "primarily secondary" to medical problems, to include the pituitary condition and chronic obstructive pulmonary disease.   The December 2014 VA PTSD examination report reflects the VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood "in response to a chronic stressor with enduring consequences." 

As discussed above, the Veteran has been variously diagnosed with an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder.  The August 2010 VA examiner reasoned symptoms of anxiety and depression were "primarily secondary" to medical problems, and the December 2014 VA examiner reasoned that an acquired psychiatric disorder was due to a chronic stressor.  In short, the August 2010 and December 2014 VA examiners' rationale is inadequate.  In addition, the August 2010 and December 2014 VA examiners did not opine as to the etiology of the currently diagnosed acquired psychiatric disorders, including major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder or the relationship between the diagnosed acquired psychiatric disorders and the service-connected PTSD, diabetes mellitus, and hypertension.  

For the above reasons, the Board finds that a remand for an addendum VA medical opinion is necessary to help determine the etiology of the current major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder.  

Accordingly, the issue of service connection for and an acquired psychiatric disorder other than PTSD (to include major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder) is REMANDED for the following action:

1.  Obtain an addendum medical opinion, if possible, from a VA psychologist or psychiatrist, to attempt to ascertain the nature and etiology of the current acquired psychiatric disorders other than PTSD, to include, but not limited to, major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder; particularly, whether an acquired psychiatric disorder other than PTSD is related to the service-connected PTSD, diabetes mellitus, and/or hypertension.  Following a review of all relevant evidence from the claims file, the examiner is asked to offer the following opinions:

a)  Is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder other than PTSD began during service or is etiologically related to active service? 

b)  Is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder other than PTSD was caused (proximately due to) the service-connected disabilities of PTSD, diabetes mellitus, or hypertension?

c)  If the answer to the above question is negative, is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder other than PTSD was aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected PTSD, diabetes mellitus, or hypertension?

If the examiner is of the opinion that a VA examination is necessary prior to rendering an opinion, such examination shall be undertaken.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for an acquired psychiatric disorder (other than PTSD).  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369(1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


